 Case 5:19-cv-00963-OLG Document 17 Filed 08/28/19 Page 1 of 1




                        DOCKET COPY




fltii irt.V [                              kNJ ttI]1
                                                   I   SI




         DUPLICATE

          Court Name: TEXAS WESTERN
          Division: S
          Receipt Number: 500050662
          Cashier ID: fsweeney
          Transaction Date: 0L28L20l9
          Payer Name: WILLKIE -AR AND GALLAGHER

          PRO HAC VICE
           For: PAUL MAXWELL GRIFFITH
           Case/Party: D-TXW-5-08--LB-000000-001
           Amount:        $100.00

          PAPER CHECK
           Check/Money Order Num: 35224
           Amt Tendered: $100.00

          Total Due;      $100.00
          Total Tendered: $100.00
          Change Amt:     $0.00

          PRO HAC VICE FOR PAUL MAXWELL
          GRIFFITH ON CASE 5;19-CV-B63,
          GEORGE RICHARDSON ET AL. V. TEXAS
          SECRETARY OF STAT, ET AL.
